Title: 25th.
From: Adams, John Quincy
To: 


       I thought I was too unwell to pass two hours in a cold meeting house this forenoon, and staid at home. In the afternoon I ventured out, and went with Townsend to Dr. Tucker’s meetinghouse; but finding there was no service there, we went to church. Parson Bass, is not much of an orator, and was rather negligent in treating common place topics, in common place language. Drank tea at Mrs. Hooper’s, and pass’d the evening at Mr. J. Tracy’s. Captn. Fletcher was there. Tracy was quite warm upon the subject of the late election. He is a militia officer, and possessed very strongly of the esprit de corps. He was offended that Genl. Titcomb, should come in the last of the four members for this town, and in the course of conversation went rather beyond the bounds of prudence.
      